         Case 1:19-cv-00415-WGY Document 25 Filed 09/30/20 Page 1 of 11



                          UNITED STATES DISTRICT COURT
                                DISTRICT OF IDAHO

                                   )
THOMAS MAHONEY, as representative, )
                                   )
                    Plaintiff,     )
                                   )                  CIVIL ACTION
                    v.             )                  NO. 19-00415-WGY
                                   )
EMERSON ELECTRIC CO.,              )
EMERSUB XCI, INC., and             )
PAKSENSE, INC.                     )
                                   )
                    Defendants.    )
                                   )



YOUNG, D.J.1                                           September 30, 2020

                            MEMORANDUM AND ORDER

     This case calls upon the Court to patrol the outer

boundaries of the Class Action Fairness Act (“CAFA”).             Pub L.

No. 109-2, 119 Stat. 4, 9, codified at 28 USC § 1332(d).             Thomas

Mahoney (“Mahoney”) acting as representative of the former

stockholders, optionholders and warrantholders (collectively the

“Securityholders”) of PakSense, Inc. (“PakSense”) filed a

complaint against Emerson Electric Co. (“Emerson”), Emersub XCI,

Inc. (“Emersub”), and PakSense (collectively the “Defendants”).

Suppl. Not. Removal, Ex. 3, Compl. & Demand Jury Trial

(“Compl.”) 1, ECF No. 3-3.        The complaint was filed in the

District Court of the Fourth Judicial District of the State of


     1    Of the District of Massachusetts sitting by designation.
        Case 1:19-cv-00415-WGY Document 25 Filed 09/30/20 Page 2 of 11



Idaho, in and for the County of Ada.          Id.   The Defendants

removed the case alleging federal jurisdiction under CAFA.               Not.

Removal, ECF No. 1.

        After a hearing on June 11, 2020 the Court took the issue

under advisement and now GRANTS the motion to remand.

I.      ANALYSIS

        The Defendants argued that this is a removable mass action

because the complaint is seeking monetary relief for more than

100 persons.       Id. ¶¶ 13-14.   Mahoney moved to remand the case

alleging that there is only one plaintiff and that the removal

was untimely filed.      Mot. Remand (“Mot. Remand”), ECF No. 16;

id., Ex. 1, Mem. Supp. Mot. Remand (“Mem. Mot. Remand”), ECF No.

16-1.

        A.   CAFA removal requirements

        Under CAFA, a ‘mass action’ is removable if the
        following requirements are met: (1) ‘monetary relief
        claims of 100 or more persons are proposed to be tried
        jointly on the ground that the plaintiffs' claims
        involve common questions of law or fact;’ (2) ‘there
        is an aggregate amount in controversy of $5 million or
        more;’ (3) ‘at least one plaintiff [] is a citizen of
        a state or foreign state different from that of any
        defendant;’ and (4) at least one plaintiff satisfies
        the $75,000 amount in controversy.

Bradford v. Bank of Am. Corp., No. CV 15-5201-GHK (JCx), 2015

U.S. Dist. LEXIS 120800, at *11-12 (C.D. Cal. Sep. 10, 2015)

(internal citations omitted).




                                        [2]
     Case 1:19-cv-00415-WGY Document 25 Filed 09/30/20 Page 3 of 11



           1.    Numerosity

     The Defendants indicate that this action is brought by 198

plaintiffs, which are the Securityholders represented by

Mahoney.   Not. Removal ¶¶ 15-16; Defs.’ Opp. 9.       Mahoney

contends that the Securityholders are not named plaintiffs, and

the “real party in interest” test has been rejected by the

Supreme Court.   Mem. Mot. Remand. 4-6.

     An essential distinction between class actions and mass

actions is that “a class action is a representative action where

a named plaintiff or plaintiffs represents a large number of

similarly situated people who are not a part of the lawsuit,

while a mass action is not representative because every

plaintiff is named in the case.”       Paguirigan v. DirecTV, Inc.,

No. CV 10-1401 AG (ANx), 2010 U.S. Dist. LEXIS 153219, at *21

(C.D. Cal. Sep. 9, 2010).     Under CAFA, the numerosity

requirement is fulfilled by “persons who propose to try those

claims jointly as named plaintiffs.”       Mississippi ex rel. Hood

v. AU Optronics Corp., 571 U.S. 161, 164 (2014)).        CAFA’s

numerosity requirement does not include “unnamed persons who are

real parties in interest as beneficiaries to any of the

plaintiffs’ claims.”    Id. at 168-69.     The 100 or more persons

requirement, therefore, refers to “actual, named parties,” which

does not implicate any “background inquiry into unnamed real

parties in interest.”    Id. at 176.

                                     [3]
     Case 1:19-cv-00415-WGY Document 25 Filed 09/30/20 Page 4 of 11



     The Ninth Circuit has held that courts cannot “look past

the case caption to count up the real parties in interest.”

Liberty Mut. Fire Ins. Co. v. EZ-FLO Int’l, Inc., 877 F.3d 1081,

1085 (9th Cir. 2017).     The defendants in that case tried to

distinguish Hood by arguing that the other potential parties

(the insureds) were identified in the case caption by reference

to an attached exhibit, but the Ninth Circuit did not find this

distinction meaningful.     Id. at 1084.   The court noted that the

insureds did not file, serve, nor had they been served with any

papers.   Id. at 1085.    They did not purport to make arguments or

take positions, and there was “no indication in the record that

they have any right to control this lawsuit's prosecution,” so

the court concluded they could not be considered plaintiffs for

CAFA’s numerosity requirement.     Id. at 1084-85 (citing Hood, 571

U.S. at 164 and quoting United States ex rel. Eisenstein v. City

of New York, 556 U.S. 928, 935 (2009) (“A person or entity can

be named in the caption of a complaint without necessarily

becoming a party to the action.”)).

     Another case -- decided in the Southern District of New

York -- is directly on point.     There, the court held that a

derivative action brought on behalf of a corporation in which

there were over 100 shareholders or investors did not qualify as

a mass action under CAFA.    Anwar v. Fairfield Greenwich Ltd.,

676 F. Supp. 2d 285, 294 (S.D.N.Y. 2009).       The court rejected

                                     [4]
      Case 1:19-cv-00415-WGY Document 25 Filed 09/30/20 Page 5 of 11



the invitation to look at the “number of beneficial equity

holders of the respective entities.”        Id. at 288.   It was

relevant for the Anwar court that the derivative plaintiffs were

the masters of the complaint, and that they had not crafted “an

evasive complaint or concealed the true nature of their claims.”

Id. at 196-97 (citing S. Rep. No. 109-14 at 37 (“if the class

definition and claims appear to follow a ‘natural’ pattern, that

consideration would favor allowing the matter to be handled by a

state court”)).

      Several reasons favor remand for lack of the numerosity

requirement in this case.     First, though Hood concerned a parens

patriae action, the Supreme Court framed the issue broadly:

“whether the provision [§1332(d)(11)(B)(i)] also includes suits

brought by fewer than 100 named plaintiffs on the theory that

there may be 100 or more unnamed persons who are real parties in

interest as beneficiaries to any of the plaintiffs’ claims.”

571 U.S. at 168-69.    In its analysis, the Court referred to the

statutory text and context -- without limiting it to the parens

patriae context specifically -- and concluded that Congress

could have included the unnamed real parties in interest in the

numerosity requirement, but it intentionally decided not to do

so.   Id. at 169.   The Court noted that looking at the substance

beyond the labels in the complaint is a principle applicable to

diversity jurisdiction, but that Congress chose not to extend

                                      [5]
        Case 1:19-cv-00415-WGY Document 25 Filed 09/30/20 Page 6 of 11



such “background inquiry to the mass action provision.”            Id. at

175.    Courts cannot, therefore, “pierce the pleadings to

identify unnamed persons interested in the suit.”           Id. at 176.

       Second, Liberty Mut. explicitly extended Hood’s holding

outside the parens patriae context, confirming that CAFA’s

numerosity requirement refers to 100 or more named plaintiff,

not merely real parties in interest.          Liberty Mut., 877 F.3d at

1085.

       Third, Liberty Mut. and Anwar looked at the extent that

unnamed plaintiffs controlled the lawsuit.          See id.; Anwar, 676

F. Supp. 2d at 296 (considering the derivative plaintiffs as the

“masters” of the complaint, free to “disregard an available

federal dimension of a claim”) (citation omitted).           Here, the

Securityholders did not propose individual claims or suits to be

“tried jointly.”      See Hood, 571 U.S. at 170-71.       The Defendants

argue that the Securityholders are involved in the lawsuit

because information related to them was not disclosed since it

was considered “privileged” under the attorney-client privilege.

Defs.’ Opp. 6, 11-12.       This, however, is not evidence that the

Securityholders individually were served or have taken any

positions, nor that they have any control of this lawsuit.               See

Liberty, 877 F.3d at 1085.       Like in Anwar with the derivative

action, the Securityholders do not have the right to sue



                                        [6]
         Case 1:19-cv-00415-WGY Document 25 Filed 09/30/20 Page 7 of 11



directly, because that right was transferred to Mahoney.2             See

Mem. Mot. Remand. 9.

     Lastly, there is no indication that Mahoney sought to bring

this action in order to defeat federal jurisdiction.            Cf.

Illinois ex rel. Scott v. Hunt Int'l Resources Corp., 481 F.

Supp. 71, 74 (N.D. Ill. 1979); Tanoh v. Dow Chem. Co., 561 F.3d

945, 951 (9th Cir. 2009) (agreeing with the district court that

plaintiffs had not “‘strategically sought to avoid federal

jurisdiction’ by filing several separate state court actions in

groups fewer than one hundred”).

     Since acting in a “representative” capacity does not

automatically mean that the beneficiaries of the lawsuit are



     2 The private contract entered into between the
Securityholders and Mahoney, gave Mahoney the authorization to
recover damages from the alleged breach of the merger agreement
–- the breach that is the underlying dispute in the present case
-- in the following terms

     Thomas Mahoney has been appointed as the
     Representative of the Securityholders, to be the
     Securityholders’ true and lawful attorney-in-fact for
     all matters in connection with this Agreement, the
     Escrow Agreement, and the Exchange Agent Agreement,
     including without limitation the acceptance of any
     claim by Parent, and the compromise of any disputes
     between Parent and Securityholders relating to this
     agreement, pursuant to and by virtue of the requisite
     approval of this Agreement by the holders of the
     Shares.

Mem. Mot. Remand 9. In light of that authorization, Mahoney is
the one who can bring the lawsuit, not the individual
Securityholders.

                                         [7]
      Case 1:19-cv-00415-WGY Document 25 Filed 09/30/20 Page 8 of 11



named plaintiffs, this Court rules that the Securityholders are

not plaintiff for the numerosity requirement under CAFA.

          2.     Timeliness

      An additional reason warrants dismissal.       The notice of

removal was untimely filed.     The Defendants contend that the

first time they learned that the amount in controversy was in

excess of $5,000,000 was on a discovery response submitted by

Mahoney on October 4, 2019.     Not. Removal ¶¶ 20-28.      Since the

Defendants filed their notice of removal within 30 days of such

reply -- on October 25, 2019 -- they argue, it was timely filed.

Id.

      It is essential that the defendants have access to

information that allows them to determine whether the “amount in

controversy” is enough to warrant removal.        Abrego v. Dow Chem.

Co., 443 F.3d 676, 690 (9th Cir. 2006).       “The amount in

controversy is simply an estimate of the total amount in

dispute, not a prospective assessment of defendant's liability.”

Lewis v. Verizon Communs., Inc., 627 F.3d 395, 400 (9th Cir.

2010) (citing McPhail v. Deere & Co., 529 F.3d 947, 956 (10th

Cir. 2008) (“The amount in controversy is not proof of the

amount the plaintiff will recover. Rather, it is an estimate of

the amount that will be put at issue in the course of the

litigation.”).   “To establish the jurisdictional amount,” the




                                      [8]
      Case 1:19-cv-00415-WGY Document 25 Filed 09/30/20 Page 9 of 11



defendant “need not concede liability for the entire amount.”

Id.

      Although Mahoney directs this Court’s attention to three

different dates that put the Defendants on notice -- the filing

of the complaint (August 21, 2018), when the Defendants

allegedly breached the merger agreement for the 2018 Earn-Out

(February 12, 2019), and correspondence exchanged between

counsel (July 8, 2019) -- the record indicates a later date that

without any doubt demonstrates the Defendants’ knowledge of the

amount in controversy.     Mem. Mot. Remand 12-16.      It is evident

that at the hearing held before Judge Samuel Hoagland on August

6, 2019 the complaint encompassed all three years’ Earn-Out

(totaling $15,000,000).     See Defs.’ Opp., Ex. A, Tr. Mot.

Dismiss (Aug. 6, 2019), ECF No. 19-2.       Mahoney’s attorney,

during the hearing, indicated that his claims are “not so

narrowly” limited to the 2017 Earn-Out calculation, and assured

that they have made “clear” to the Defendants that the complaint

“pertains to the entirety of the plan of merger agreement, which

would play to all three of the years.”       Id. at 13, 31.     The

Defendants replied that they “think that the complaint now as it

stands relates solely to 2017 earn-out.”        Id. at 31.    For

purposes of determining the damages amount, however, it is

enough to rely on the plaintiff’s assertion of the estimated

amount in dispute.    See Lewis, 627 F.3d at 400.

                                      [9]
     Case 1:19-cv-00415-WGY Document 25 Filed 09/30/20 Page 10 of 11



     The Defendants cannot willfully blind themselves to

Mahoney’s statement of the controversy.       Mahoney made clear that

the estimated amount in controversy was $15,000,000 no later

than August 6, 2019.    Thirty days later was September 5, 2019.

The notice of removal was filed after that date, and is

therefore untimely.

     B.     Attorney’s Fees

     Mahoney requested this Court to award him attorney’s fees

and costs because this is the second “baseless” removal filed by

the Defendants.   Mem. Mot. Remand 18 (citing 28 U.S.C. §

1447(c)).   The Defendants opposed, arguing that this second

attempt of removal did not lack “an objectively reasonable

basis.”   Defs. Opp. 20.

     Absent   unusual   circumstances,   courts   may   award
     attorney's fees under § 1447(c) only where the removing
     party lacked an objectively reasonable basis for seeking
     removal. Conversely, when an objectively reasonable
     basis exists, fees should be denied. In determining
     whether attorney fees are appropriate, district courts
     should consider whether the purpose of the removal was
     to prolong litigation and/or impose costs on the
     opposing party. 28 U.S.C. § 1447(c) was not designed to
     penalize a party who had a reasonable arguable basis for
     seeking removal, but had a procedurally defective Notice
     of Removal.

Idaho v. Friends of Weiser River Trail, Inc., No. 1:12-cv-00456-

EJL, 2013 U.S. Dist. LEXIS 75482, at *4-5 (D. Idaho May 28,

2013) (internal citations omitted).




                                     [10]
      Case 1:19-cv-00415-WGY Document 25 Filed 09/30/20 Page 11 of 11



      There is no clear Ninth Circuit precedent addressing the

specific facts presented before this Court, and a real legal

dispute between the parties existed as to the proper

interpretation of CAFA’s provisions.         From the record, it does

not appear that the Defendant’s intended to prolong litigation

or impose litigations costs on Mahoney.

      This is not an “unusual circumstance” case that warrant

attorney’s fees.

II.   CONCLUSION

      Mahoney is the only plaintiff in this action and therefore

the motion to remand is ALLOWED.       Mahoney’s request for

attorney’s fees is DENIED.

      SO ORDERED.



                                               /s/ William G. Young
                                               _____________________
                                               WILLIAM G. YOUNG
                                               DISTRICT JUDGE




                                      [11]
